t c memo united_states tax_court steven t waltner and sarah v waltner petitioners v commissioner of internal revenue respondent docket no filed date donald w wallis for petitioners matthew a houtsma and michael w lloyd for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty under section a of dollar_figure after the parties raised additional issues in the pleadings the issues for decision are whether respondent issued the notice_of_deficiency before the period of limitations on assessment expired if so whether petitioners failed to report wage income for whether petitioners failed to report income from the sale_or_exchange of property for whether petitioners are liable for an accuracy-related_penalty under sec_6662 or alternatively an addition_to_tax under sec_6651 for whether petitioners are liable for a penalty under sec_6673 for maintaining frivolous or groundless positions in this court and whether petitioners’ counsel should be required to pay respondent’s excessive litigation costs under sec_6673 or be sanctioned under rule b findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference when they petitioned this court steven t waltner resided in california and sarah v waltner resided in arizona unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts have been rounded to the nearest dollar i mr waltner’s employment income during mr waltner was an employee of teksystems inc teksystems spherion atlantic enterprises llc spherion atlantic and perot systems corp perot systems during that year teksystems spherion atlantic and perot systems paid to mr waltner dollar_figure dollar_figure and dollar_figure respectively ii mr waltner’s citigroup account during mr waltner had an investment account with citigroup global markets inc citigroup on date mr waltner sold shares in a mutual_fund that he owned through his citigroup account for dollar_figure and on date he withdrew that amount from his citigroup account iii petitioners’ purported return on date petitioners filed a purported joint form_1040 u s individual_income_tax_return for return on their return petitioners reported ira_distributions of dollar_figure and zero wages or other income they claimed a student_loan_interest_deduction of dollar_figure leaving them with adjusted_gross_income of dollar_figure after claiming itemized_deductions of dollar_figure and exemptions of dollar_figure they reported taxable_income and total_tax of zero they also reported income_tax withheld total payments and an overpayment of dollar_figure petitioners attached to their return three forms substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc corresponding to forms w-2 wage and tax statement that mr waltner received from his employers in on the form_4852 relating to his employment with teksystems mr waltner reported wages tips and other compensation of zero federal_income_tax withheld of dollar_figure social_security_tax withheld of dollar_figure and medicare_tax withheld of dollar_figure on the form_4852 relating to his employment with spherion atlantic mr waltner reported wages tips and other compensation of zero state_income_tax withheld of dollar_figure social_security_tax withheld of dollar_figure and medicare_tax withheld of dollar_figure on the form_4852 relating to his employment with perot systems mr waltner reported wages tips and other compensation of zero federal_income_tax withheld of dollar_figure state_income_tax withheld of dollar_figure social_security_tax withheld of dollar_figure and medicare_tax withheld of dollar_figure on all three forms mr waltner stated that he determined these amounts from p ersonal knowledge and records provided by the company listed as ‘payer’ and that he had made no efforts to obtain correct forms w-2 from his employers petitioners also attached to their return a document purporting to be a correcting form 1099-b relating to the distributions mr waltner received from his citigroup account in on the correcting form 1099-b he reported that he had received gross_proceeds less commissions from citigroup of zero and stated that t his correcting form 1099-b is submitted to rebut a document known to have been submitted by the party identified above as ‘payer’ and ‘broker’ which erroneously alleged a payment to the party identified above as ‘steve t waltner’ of ‘gross proceeds’ in connection with a ‘trade or business ’ iv petitioners’ refund_suit petitioners filed a suit in the u s court of federal claims seeking to recover refunds of allegedly overpaid federal_income_tax for see 98_fedclaims_737 aff’d 679_f3d_1329 fed cir the court of federal claims dismissed petitioners’ refund_suit with respect to because it held that it lacked jurisdiction see id pincite it explained as follows p laintiffs in this case did not submit sufficient information for tax years and for any of the plaintiffs’ returns to be considered valid tax returns for each of the tax years the plaintiffs claim zero in tax_liability allege that no wages were received by plaintiffs and allege that the amount of dividends received each year was zero the plaintiffs did not provide the irs with sufficient information for the tax years at issue such that the irs could calculate their tax_liability and therefore the returns filed by the plaintiffs were neither proper returns or proper claims for refund as the plaintiffs failed to file properly completed timely returns for each of the tax years at issue the court lacks jurisdiction for the plaintiffs’ claims for refund tax years and id the u s court_of_appeals_for_the_federal_circuit affirmed the dismissal of petitioners’ refund_suit see waltner f 3d pincite the court_of_appeals explained as follows we agree that a form that contains zeros in place of any reportable income does not constitute a valid tax_return it is not properly executed for purposes of sec_301_6402-3 proced admin regs and does not meet the specificity requirements imposed by sec_301_6402-2 proced admin regs here taxpayers submitted amended returns for and in which they replaced the income they previously reported which was consistent with third-party information provided to the irs with zeros and inserted a string of zeros in their and tax returns that directly contradicted w-2s and other forms submitted by third parties to the irs the taxpayers admittedly took no action to obtain corrected third party forms that would corroborate their claims of zero taxable_income thus the taxpayers’ amended returns for and as well as their returns for and do not implicate an honest and reasonable intent to supply information required by the tax code or rise to the level of specificity required by regulation none of the forms submitted by the taxpayers constitute properly executed returns that can serve as claims for refund over which the court of federal claims has jurisdiction we affirm the dismissal of the taxpayers’ claims for tax_refund for lack of jurisdiction id fn ref omitted on date the supreme court of the united_states denied the petition for certiorari in petitioners’ refund_suit see 133_sct_319 v notice_of_deficiency and the pleadings in this case on date respondent mailed to petitioners the notice_of_deficiency in this case in the notice respondent determined that petitioners are liable for tax on mr waltner’s wage income for and for an accuracy-related_penalty under sec_6662 petitioners timely petitioned this court asserting only frivolous or irrelevant objections to the adjustments in the notice_of_deficiency although respondent initially processed petitioners’ purported return and issued the aforementioned notice_of_deficiency as if petitioners had filed a return in his answer respondent asserted that petitioners are precluded by the doctrine_of collateral_estoppel from arguing that their return was a valid_return and petitioners are therefore liable for an addition_to_tax under sec_6651 for failing to timely file a required return for in an amendment to petition petitioners asserted that the statute_of_limitations on assessment bars respondent from assessing or collecting the amounts determined in the notice_of_deficiency in an answer to amendment to petition respondent asserted that the statute_of_limitations on assessment does not apply because petitioners are precluded from arguing that the return was valid on the day of trial respondent filed an amendment to answer to amendment to petition in the amendment to answer to amendment to petition respondent asserted that petitioners are liable for tax on the distributions from mr waltner’s citigroup account vi pretrial and trial proceedings in this case on date we set this case for trial on the court’s date trial session in phoenix arizona on date petitioners’ counsel entered an appearance on date petitioners moved to change the place of trial to jacksonville florida we denied petitioners’ motion on date petitioners filed a pretrial memorandum it was signed by petitioners’ counsel and contained arguments that are meritless and often frivolous we subsequently changed the trial date to date and we held a trial on that date neither petitioners’ counsel nor mr waltner appeared at trial instead mrs waltner appeared on behalf of petitioners she introduced no evidence to support the positions that petitioners took on their return and she declined to make a closing argument after trial she did however insist that the positions petitioners took on their return were correct vii frivolous submission penalty under sec_6702 docket no 21953-12l in date respondent sent to petitioners a letter informing them that their return was frivolous and offering them a chance to submit a corrected return waltner v commissioner tcmemo_2014_35 at petitioners failed to do so and respondent assessed a dollar_figure penalty under sec_6702 and issued to mr waltner a notice of penalty charge informing him of the assessed penalty see id respondent issued a notice_of_intent_to_levy to mr waltner to collect the sec_6702 penalty see id mr waltner requested a hearing and respondent subsequently issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy see id at mr waltner petitioned this court at docket no 21953-12l after lengthy and contentious pretrial proceedings mr waltner paid the sec_6702 penalty and sought to have the case dismissed as moot see id at by then mrs waltner asked to submit posttrial briefs but we determined in our discretion--in part on the basis of the arguments advanced in petitioners’ pretrial memorandum--that any posttrial briefing by petitioners would not assist us in deciding this case see rule a however respondent had filed a motion to impose a penalty under sec_6673 on mr waltner see id at on date less than a week before trial in this case we granted respondent’s motion and imposed a sec_6673 penalty of dollar_figure on mr waltner see id at additionally we explained at great length why the positions that petitioners took on their return--and throughout the litigation in that case--are frivolous and without merit see id at i burden_of_proof opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 however if the commissioner raises a new_matter seeks an increase in a deficiency or asserts an affirmative defense the commissioner has the burden_of_proof as to the new_matter increased deficiency or affirmative defense rule a additionally under sec_7491 if a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer's liability for any_tax imposed by subtitle a or b of the code and satisfies the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner because petitioners have failed to introduce any credible_evidence with respect to any factual issue in this case the burden_of_proof remains on them the u s court_of_appeals for the ninth circuit to which an appeal in this case appears to lie absent a stipulation to the contrary see sec_7482 has held that for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 or demonstrating that the taxpayer actually received unreported income see 680_f2d_1268 9th cir if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 ‘credible evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness ’ 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 the parties stipulated that mr waltner worked for teksystems spherion atlantic and perot systems in and that he was paid_by these employers amounts totaling dollar_figure in respondent has therefore met his burden of showing that petitioners were connected to an income-producing activity and received unreported income see edwards v commissioner f 2d pincite1 weimerskirch v commissioner f 2d pincite accordingly the burden_of_proof on this issue remains on petitioners respondent first asserted that petitioners are liable for tax in connection with the sale_or_exchange of property in mr waltner’s citigroup account in an amendment to answer to amendment to petition accordingly the burden_of_proof on this issue is on respondent see rule a the statute_of_limitations is an affirmative defense and the party asserting it must specifically plead it and carry the burden of showing its applicability see rule sec_39 sec_142 117_tc_308 85_tc_535 petitioners properly pleaded the statute_of_limitations as a defense in an amendment to petition accordingly the burden_of_proof on this issue is on petitioners however respondent bears the burden of proving that an exception to the general three-year period of limitations applies see 116_tc_31 citing 142_f2d_900 6th cir aff’g 1_tc_9 38_tc_84 aff’d 318_f2d_786 10th cir additionally to the extent that respondent relies on the doctrine_of collateral_estoppel to preclude petitioners from arguing that their return was valid the burden_of_proof is on respondent see rule sec_39 sec_142 ii statute_of_limitations a generally generally an assessment of tax must be made within three years after a taxpayer files a return see sec_6501 however if the taxpayer did not file a return an assessment of tax may be made at any time see sec_6501 to be considered as having filed a return a taxpayer must have filed a valid_return see 82_tc_766 aff’d 793_f2d_139 6th cir under beard a valid_return is one that contains sufficient data to calculate a tax_liability purports to be a return represents an honest and reasonable attempt to satisfy the requirements of the tax law and is executed by the taxpayer under penalties of perjury see id see also 140_tc_273 a taxpayer who files a document that purports to be a federal_income_tax return but which contains only zeros on the relevant lines has not filed a valid_return because it does not contain sufficient information for the commissioner to calculate and assess a tax_liability see 120_tc_163 additionally the three-year limitations_period is extended to six years i f the taxpayer omits_from_gross_income an amount properly includible therein sec_6501 such amount is in excess of percent of the amount of gross_income stated in the return id and that amount is not disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item sec_6501 in applying sec_6501 we must consider whether an adjustment to the taxpayer’s gross_income might be apparent from the face of the return to the reasonable man 64_tc_460 although sec_6501 does not require that the return disclose the exact amount of the omitted income t he disclosure must be more substantial than providing a clue that would intrigue the likes of sherlock holmes but need not recite every underlying fact 133_tc_1 citing quick trust v commissioner 54_tc_1336 aff’d 444_f2d_90 8th cir for purposes of sec_6501 gross_income includes those items listed in sec_61 see daniels v commissioner tcmemo_2012_355 at citing carr v commissioner t c memo b collateral_estoppel generally under the doctrine_of collateral_estoppel once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 collateral_estoppel is a judicially created equitable principle the purposes of which are to protect the parties from unnecessary and redundant litigation to conserve judicial resources and to foster certainty in and reliance on judicial action id pincite before we may apply collateral_estoppel the following five conditions must be satisfied the issue in the second suit must be identical in all respects with the issue decided in the first suit the issue in the first suit must have been the subject of a final judgment entered by a court of competent jurisdiction the person against whom collateral_estoppel is asserted must have been a party or in privity with a party in the first suit the parties must actually have litigated the issue in the first suit and resolution of the issue must have been essential to the prior decision and the controlling facts and applicable legal principles must remain unchanged from those in the first suit see bussell v commissioner t c 90_tc_162 aff’d 904_f2d_525 9th cir c analysis respondent contends that the three-year statute_of_limitations on assessment does not apply here because the doctrine_of collateral_estoppel bars petitioners from arguing that their return was valid their return was in any event invalid under beard v commissioner t c pincite and petitioners omitted from gross_income an amount that is greater than of the amount shown on their return and they failed to properly disclose the omission we agree with respondent’s primary contention that the doctrine_of collateral_estoppel bars petitioners from arguing that their return was valid in waltner fed cl pincite the court of federal claims dismissed petitioners’ refund_suit because a valid_return is a prerequisite for maintaining a refund_suit in that court and the court concluded that petitioners’ return was invalid the court_of_appeals affirmed the dismissal of petitioners’ refund_suit on that basis see waltner f 3d pincite all five conditions for applying collateral_estoppel are met here first the issue of whether petitioners’ return was valid is identical to the issue decided against petitioners by the court of federal claims second although the dismissal in that case was not a judgment on the merits the issue of whether the return was valid was necessarily decided by that court when it dismissed the case for lack of jurisdiction and that decision is entitled to preclusive effect see 245_f3d_1203 10th cir ‘although a dismissal for lack of jurisdiction does not bar a second action as a matter of claim preclusion it does preclude relitigation of the issues determined in ruling on the jurisdiction question ’ quoting charles alan wright et al federal practice and procedure sec 164_f3d_1059 7th cir it may seem paradoxical to suggest that a court can render a preclusive judgment when dismissing a suit on the ground that the suit does not engage the jurisdiction of the court but the paradox is superficial a court has jurisdiction to determine its own jurisdiction citing u s catholic conference v abortion rights mobilization inc 487_us_72 and 203_us_563 third the parties in this case are identical to the parties in that case fourth the issue of whether the return was valid was fully litigated in that case fifth the controlling facts and applicable legal principles remain unchanged from those in that case petitioners are therefore precluded by the doctrine_of collateral_estoppel from arguing that their return was valid accordingly the statute_of_limitations on assessment does not bar respondent from assessing the tax at issue because petitioners failed to file a valid_return for that year see sec_6501 appleton v commissioner t c pincite beard v commissioner t c pincite iii unreported wage income gross_income includes all income from whatever source derived sec_61 this includes compensation_for services see sec_61 petitioners bear the burden_of_proof on this issue see supra part i petitioners failed to introduce any evidence to support the forms that they attached to their return accordingly we sustain respondent’s determination that petitioners are liable for tax on mr waltner’s unreported wages alternatively even if petitioners were not precluded from arguing that their return was valid we would still conclude that petitioners’ return was invalid for the same reasons as those provided by the court of federal claims and the court_of_appeals in petitioners’ refund_suit see 82_tc_766 aff’d 793_f2d_139 6th cir see also oman v commissioner tcmemo_2010_276 100_tcm_548 applying the beard test in a case appealable to the u s court_of_appeals for the ninth circuit accordingly we need not address respondent’s alternative contention that the six-year statute_of_limitations under sec_6501 applies iv distributions from mr waltner’s citigroup account gross_income also includes gains derived from dealings in property see sec_61 gain from the sale_or_exchange of property must be recognized unless the code provides otherwise sec_1001 sec_1001 defines gain from the sale_or_exchange of property as the excess of the amount_realized on the sale of the property over the adjusted_basis of the property sold or exchanged see also sec_1_61-6 income_tax regs respondent bears the burden_of_proof on this issue see supra part i respondent failed to introduce any evidence with respect to mr waltner’s basis in the mutual_fund shares that he sold through his citigroup account accordingly respondent has failed to prove that petitioners are liable for tax on the amount_realized from that sale v addition_to_tax and penalties a burden_of_proof the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax and must produce sufficient evidence indicating that it is appropriate to impose the additions to tax see sec_7491 116_tc_438 once the commissioner carries the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite however if the commissioner first asserts penalties in the answer the commissioner has the burden_of_proof as to the new_matter see rule a derby v commissioner tcmemo_2008_45 95_tcm_1177 respondent first asserted an addition_to_tax under sec_6651 in the answer accordingly respondent has the burden of proving that petitioners are liable for the addition_to_tax under sec_6651 see rule a derby v commissioner t c m cch pincite b addition_to_tax under sec_6651 sec_6651 authorizes the imposition of an addition_to_tax for failure to timely file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 38_f3d_440 9th cir a failure to timely file a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs circumstances that are considered to constitute reasonable_cause for failure to timely file a return are typically those outside of the taxpayer’s control including for example unavoidable postal delays the timely filing of a return with the wrong office the death or serious illness of the taxpayer or a member of the taxpayer’s immediate_family a taxpayer’s unavoidable absence from the united_states destruction by casualty of a taxpayer’s records or place of business and reliance on the erroneous advice of an irs officer_or_employee see 114_f3d_366 2d cir aff’g tcmemo_1995_547 respondent bears the burden_of_proof on this issue see supra part v a we have held that respondent has established through application of collateral_estoppel that petitioners’ return was invalid see supra part ii c the record shows that petitioners’ failure_to_file a valid return was not due to reasonable_cause and was due to willful neglect accordingly petitioners are liable for an addition_to_tax under sec_6651 for c accuracy-related_penalty under sec_6662 sec_6662 and b and authorizes the commissioner to impose a penalty on an underpayment_of_tax that is attributable to among other things negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the penalty under sec_6662 applies only where a valid_return has been filed see sec_6664 because petitioners’ return was invalid see supra part ii c petitioners are not liable for an accuracy-related_penalty under sec_6662 d penalty under sec_6673 under sec_6673 we may require a taxpayer to pay a penalty not in excess of dollar_figure if it appears that the taxpayer instituted or maintained proceedings in this court primarily for delay the taxpayer asserts frivolous or groundless positions in this court or the taxpayer unreasonably failed to pursue available administrative remedies a taxpayer’s position is frivolous or groundless if it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir despite our efforts in waltner v commissioner tcmemo_2014_35 to explain to petitioners that the positions that they took on their return and before this court are frivolous they refused to withdraw their frivolous positions in this case at trial respondent’s counsel suggested that a penalty under sec_6673 of dollar_figure with respect to each petitioner was necessary to prevent petitioners from again asserting frivolous positions before this court we agree with respondent’s suggestion that a substantial penalty is warranted but we believe that both petitioners should be liable for the full amount of the penalty imposed accordingly we impose on petitioners a penalty under sec_6673 of dollar_figure e costs under sec_6673 and sanctions under rule b under sec_6673 we may impose on any person admitted to practice before this court who unreasonably and vexatiously multiplies the proceedings in any case the excessive costs reasonably incurred on account of such conduct this court may sua sponte impose such costs see best v commissioner tcmemo_2014_72 at citing edwards v commissioner tcmemo_2002_169 aff’d 119_fedappx_293 d c cir and leach v commissioner t c memo rule b sets standards in connection with counsel’s signature on a pleading and provides that upon our own motion we may sanction counsel for failure to meet those standards although we have found petitioners deserving of a sec_6673 penalty we believe that petitioners’ counsel may also be deserving of a sanction for unreasonably and vexatiously prolonging these proceedings we will therefore order petitioners’ counsel to show cause why we should not impose on him excessive costs pursuant to sec_6673 or sanction him pursuant to rule b we will also order respondent to express his position on these issues and to provide us with his computations of the excess costs expenses and attorney’s fees reasonably incurred on account of petitioners’ counsel’s conduct in this case we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing appropriate orders will be issued and decision will be entered under rule in computing the excessive costs respondent should not include costs incurred before petitioners’ counsel entered an appearance in this case or costs attributable to the issues of whether the statute_of_limitations on assessment and collection applies in this case whether petitioners had unreported income from the sale of assets in mr waltner’s citigroup account whether petitioners are liable for an accuracy-related_penalty under sec_6662 and whether petitioners are liable for an addition_to_tax under sec_6651
